Title: To Benjamin Franklin from Jacques-Barthélémy Gruel, 19 July 1777
From: Gruel, Jacques-Barthélémy
To: Franklin, Benjamin


Monsieur
Nantes ce 19: Juillet 1777.
Voici la Saison ou vos observations devoient vous attirer dans notre province; vous me fîtes l’amitié de me promettre en xbre dernier que nous aurions le plaisir de vous revoir en notre ville dans ce mois-cy. Cependant il s’avance, et je n’ay aucune de vos nouvelles, neamoins je suis en droit de vous sommer de la parolle que vous m’avés donné de venir passer quelque Temps à la Barberie, et delà aller parcourir nos salines de Bretagne, et du Poitou; si vos occupations vous laissoient quelques moments de loisir, vous ne pouriés choisir un temps plus opportun aux Remarques que vous desirés faire: aprés nos courses finies, j’ose me flater que vous viendrés vous delasser á la campagne, vous me l’avés promis, j’ay tout lieu d’esperer que vous ne me refuserés pas cette satisfaction.
Voulés-vous Bien Recevoir mon Compliment tres sincere sur les Bonnes nouvelles que vous devés avoir Eû par voïe de Bordeaux des deux affaires de Brunsvick, et amboy des 1er. et 2e. Juin dernier, personne ne s’en rejouit plus que moy; ce commencement de campagne vous en assure un cours avantageux, Dieu veüille que la fin soit aussy glorieuse que le commencement le promet, Nous devons nous flater que nos Esperances se realiseront, tout concourt à nous le persuader. Je suis avec Respect Monsieur Votre tres humble et tres obeïsst. serviteur
J Gruel
Mr. le Docteur franklin
 
Notation: Gruel 19. juillet 1777.
